Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Commission File Number: 000-33067 CUSIP Number: 70322H106 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): [X] Form 10-K and Form 10-KSB [ ] Form 20-F [ ] Form 11-K [ ] Form 10-Q and Form 10-QSB [ ] Form N-SAR For Period Ended: December 31, 2006 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form 20-F [ ] Transition Report on Form N-SAR [ ] Transition Report on Form 11-K For the Transition Period Ended : Read attached instruction sheet before preparing form. Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification related to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full name of registrant: Patient Safety Technologies, Inc. Former name if applicable: Address of principal executive office (street and number): 1800 Century Park East, Suite 200 City, state and zip code: Los Angeles, California 90067 PART II RULE 12b-25 (b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) [X] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountants statement or other exhibit required by Rule 12b-25(c)has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Form 10-K, 11-K, 20-F, 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. The Companys Annual Report on Form 10-K for the year ended December 31, 2006 cannot be filed within the prescribed time period because the Company requires additional time for compilation and review to insure adequate disclosure of certain information required to be included in the Form 10-K. The Companys Annual Report on Form 10-K will be filed on or before the 15 th calendar day following the prescribed due date. 2 PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification: William B. Horne, Chief Executive Officer, (310) 895-7806 Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s) [X] Yes [ ] No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [X] Yes [ ] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reason why a reasonable estimate of the results cannot be made. Patient Safety Technologies, Inc. (the Company) anticipates that its revenue for the year ended December 31, 2006 will approximate its revenue for the year ended December 31, 2005. Increases in revenues from sales of its Safety Sponge combined with revenues recognized at the Companys car wash operating segment offset a significant decrease in consulting service revenues recognized during 2006. The Company anticipates that its operating expenses and net loss for the year ended December 31, 2006 are significantly greater than the expenses and net loss for the year ended December 31, 2005. The increase in operating expenses for the year ended December 31, 2006 when compared to December 31, 2005, was primarily the result of stock based compensation expenses, amortization of debt discount and to a lesser extent salaries and employee benefits, and interest expense. Net loss increased for the year ended December 31, 2006 compared to the year ended December 31, 2005 primarily as a result of a significant increase in operating expenses. A reasonable estimate of the results cannot be made at this time due to the fact that the compilation, dissemination and review of the information required to be presented in the Form 10-K has not been completed. 3 Patient Safety Technologies, Inc. (Name of Registrant as specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: April 2, 2006 By: /s/ William B. Horne William B. Horne Chief Executive Officer 4
